32 So. 3d 647 (2010)
RAMLE INTERNATIONAL CORPORATION, Appellant,
v.
The GREENS CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 3D08-2834.
District Court of Appeal of Florida, Third District.
February 10, 2010.
Albert D. Rey, Miami; Raymond Carrero, for appellant.
Javier Guadayol, for appellee.
Before COPE, SHEPHERD, and SALTER, JJ.
SALTER, J.
Ramle International Corporation appeals a circuit court order denying its motion for attorney's fees as being untimely filed pursuant to Florida Rule of Civil Procedure 1.525.
On June 13, 2007, a final summary judgment was rendered in favor of Ramle against The Greens Condominium Association. As part of the judgment, the circuit court awarded Ramle attorney's fees and costs and reserved jurisdiction to determine the amounts of those fees and costs. Eleven months later, on May 2, 2008, Ramle filed its motion to determine attorney's fees and costs. The Association filed an opposing memorandum alleging that Ramle failed to file its motion within the thirty-day time limit set forth in Florida Rule of Civil Procedure 1.525. The trial court denied Ramle's motion as untimely, and Ramle appealed. We reverse and remand for a determination of Ramle's attorney's fees and costs.
The Florida Supreme Court has recently held that "Florida Rule of Civil Procedure 1.525 does not apply when the trial court has determined entitlement to attorneys' fees and costs in its final judgment, but reserves jurisdiction only to determine the amount in attorneys' fees and costs that is owed." Amerus Life Ins. Co. v. Lait, 2 So. 3d 203, 207 (Fla.2009); see also Chamizo v. Forman, 933 So. 2d 1240, 1241 (Fla. 3d DCA 2006). In addressing the purposes behind Rule 1.525's adoption, our Supreme Court stated:

*648 Once the trial court determines that the prevailing party is entitled to attorneys' fees and costs, the losing party is aware that it is required to pay the fees and costs. At that point the concerns of prejudice and unfair surprise to the losing party are eliminated, thus eliminating the need to apply the thirty-day time requirement under rule 1.525.
Amerus, 2 So.3d at 207.
In the instant case, as in Amerus, the prevailing party's entitlement to attorneys' fees had already been determined, and the trial court merely reserved jurisdiction to determine the amounts. Although the eleven-month delay in this case exceeds the eight-month delay in Amerus, we do not believe that distinction makes a difference in the analysis or outcome.
Reversed and remanded.